OPINION — AG — **** INDEBTEDNESS EXCEEDING INCOME AND REVENUE MUST BE APPROVED BY VOTE OF PEOPLE OF THE COUNTY **** COUNTY COMMISSIONERS DO NOT HAVE CONSTITUTIONAL OR STATUTORY AUTHORITY TO SUBJECT THE COUNTY  TO AN INDEBTEDNESS EXCEEDING THE INCOME AND REVENUE PROVIDED FOR IN ANY ONE YEAR UNDER THE PROVISIONS OF 19 Ohio St. 1970 Supp., 381 [19-381], AND ARTICLE X, SECTION 26 OF OKLAHOMA CONSTITUTION, UNLESS AND UNTIL THE INCURRING OF SUCH INDEBTEDNESS IS APPROVED BY A VOTE OF LEGALLY QUALIFIED VOTERS OF THE COUNTY. CITE: 19 Ohio St. 1971 731 [19-731] (19 Ohio St. 1961 731 [19-731]), 19 Ohio St. 1965 Supp., 381 [19-381] (ODIE NANCE)